ORDER

NANCY H. VAIDIK, Chief Judge.
The Court ¡orders the foregoing Memorial Resolution spread of record upon the permanent records of-this Court, and the Clerk of this Court is ordered to deliver a copy of said Memorial Resolution to West Publishing Company who is ordered to print and publish the same in the North Eastern Reporter.
IT IS FURTHER ORDERED that the Clerk of this Court transmit a copy of said Memorial Resolution, under seal of this Court, to Maureen Sullivan Bennie, Kelley Romweber and Brian Sullivan, Indianapolis, Indiana, and Kevin Sullivan, South Beach, Florida, and Kerry Fautrel, New Market, Maryland.-
IN MEMORIAM HONORABLE PATRICK D. SULLIVAN
The following resolution was adopted as a memorial to the late Patrick D. Sullivan.
WHEREAS, the Honorable Patrick D. Sullivan, ' a resident of Indianapolis, Indiana, was a Judge of the Court of Appeals of Indiana;- and
WHEREAS, It is with deep regret that we note the passing of Judge Sullivan at age 83 on October 1, 2015; and
WHEREAS, Judge Sullivan was elected to the Court of Appeals In 1968 and assumed office on January 1, 1969, and served until his retirement on July 31,2007; and
WHEREAS, Judge Sullivan also served as a Senior Judge for the Court of Appeals from August 1, 2007 until his death; and
WHEREAS, after graduating from Cathedral High School, Judge Sullivan served his country for two years In the U.S. Navy during the Korean War; and
WHEREAS, Judge Sullivan graduated from Washington and Lee University with a B.A. In history In 1956, and two years later earned his law degree cum laude from Washington and Lee School of Law; and
WHEREAS,’ Judge Sullivan began a career of public service as a Deputy Indiana Attorney General from 1958 to 1961 and engagéd In the private practice of law from 1961 to 1965, and;
*983WHEREAS, Judge Sullivan continued his public service as a Senior Commissioner with the Marion County Probate Court from 1963 to 1964 and as Judge on the Marion County Civil Trial Court from 1965 to 1969; and
WHEREAS, Judge Sullivan served on the Supreme Court Advisory Committee on Rules of Practice & Procedure- from 1975 to 1980; as an Adjunct Professor at Indiana University Robert H. McKinney School of Law (formerly Indiana Üniversity School of Law at Indianapolis); as a Lecturer on law and social policy at Indiana University Purdue University at Indianapolis, and on American diplomatic history at Indiana University; and was a faculty member at many appellate judges seminars and lectured on “Law and the Layman” for adult education courses for the Indianapolis Public School System; and
WHEREAS, Judge Sullivan was a member of the Indiana Judges Association, the Appellate Judges Conference of the American Bar Association, the Indianapolis Lawyers Commission, the U.S. Government Evaluation Project on Juvenile Law Centers, the Indianapolis Bar Associátion, the Indiana State Bar Association, where he served on the Board of Governors and In 1996 as Counsel to the President, and the American Bar Association; and
WHEREAS, Judge Sullivan Is survived by his children, Maureen Sullivan Bennie, Kevin Sullivan, Kelley Romweber, Brian Sullivan, and Kerry Fautrel, six grandchildren, six nieces and nephews, and 16 grandnieces and nephews; and
WHEREAS, Judge Sullivan’s passing is a loss to his community, our State, his family and friends, and this Court.
NOW, THEREFORE, BE IT RESOLVED, that this Memorial Resolution for the Honorable Patrick D. Sullivan be adopted by the Court of Appeals of Indiana and spread of record on the Order Book of this Court.
BE IT FURTHER RESOLVED, that the members of this Court extend their sympathy to the daughters, sons, family and friends of this able lawyer and jurist and that a copy of the Memorial Resolution, under seal of this Court, be sent to his children, Maureen Sullivan Bennie, Kevin Sullivan, Kelley Romweber, Brian Sullivan, and Kerry Fautrel.